Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14816 Filed 05/06/21 Page 1 of 14




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

                            SOUTHERN DIVISION


 KEVIN L. DOUGHERTY, Individually ) Civ. No. 2:16-cv-10089-AJT-RSW
 and on Behalf of All Others Similarly )
 Situated,                             ) CLASS ACTION
                                       )
                          Plaintiff,     ORDER PRELIMINARILY
                                       )
                                         APPROVING SETTLEMENT AND
                                       )
        vs.                              PROVIDING FOR NOTICE
                                       )
 ESPERION THERAPEUTICS, INC., et )
 al.,                                  )
                                       )
                          Defendants. )
                                       )
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14817 Filed 05/06/21 Page 2 of 14




       WHEREAS, an action pending before this Court is styled Dougherty v.

 Esperion Therapeutics, Inc., et al., Civ. No. 2:16-cv-10089-AJT-RSW (E.D. Mich.)

 (the “Litigation”);

       WHEREAS, Class Representatives having made a motion, pursuant to

 Federal Rule of Civil Procedure 23(e), for an order preliminarily approving the

 Settlement of this Litigation, in accordance with a Stipulation of Settlement, dated

 April 26, 2021 (the “Stipulation”), which, together with the Exhibits annexed

 thereto, sets forth the terms and conditions for a proposed Settlement of the

 Litigation between the Settling Parties and for dismissal of the Litigation against the

 Released Defendants Parties with prejudice upon the terms and conditions set forth

 therein; and the Court having read and considered (1) the motion for preliminary

 approval of the Settlement, and the papers filed and arguments made in connection

 therewith, and (2) the Stipulation and the Exhibits annexed thereto;

       WHEREAS, the Settling Parties having consented to the entry of this Order;

       WHEREAS, the Court preliminarily finds that:

              (a)      the Settlement resulted from informed, extensive arm’s-length

 negotiations between experienced counsel following mediation under the direction

 of an experienced mediator, Hon. Gerald E. Rosen (Ret.);
              (b)      the proposed Settlement eliminates risks to the Settling Parties of

 continued litigation;


                                            -1-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14818 Filed 05/06/21 Page 3 of 14




              (c)   the Settlement does not provide undue preferential treatment to

 the Class Representatives or to segments of the Class;
              (d)   the Settlement does not provide excessive compensation to Class

 Counsel; and

              (e)   the Settlement appears to fall within the range of possible

 approval and is therefore sufficiently fair, reasonable, and adequate to warrant

 providing notice of the Settlement to the Class; and

       WHEREAS, unless otherwise defined, all terms used herein have the same

 meanings as set forth in the Stipulation.

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.     The Court has reviewed the Stipulation and does hereby preliminarily
 approve the Settlement set forth therein as fair, reasonable and adequate, subject to

 further consideration at the Final Approval Hearing described below.

       2.     The Court preliminarily finds that the proposed Settlement should be

 approved as: (i) it is the result of serious, extensive arm’s-length and non-collusive

 negotiations; (ii) falling within a range of reasonableness warranting final approval;

 (iii) having no obvious deficiencies; and (iv) warranting notice of the proposed

 Settlement to Class Members and further consideration of the Settlement at the

 fairness hearing described below.

       3.     A hearing shall be held before this Court on August 23, 2021, at 3:00

 p.m. [a date that is approximately one hundred (100) calendar days from the date of

                                             -2-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14819 Filed 05/06/21 Page 4 of 14




 this Order] (the “Final Approval Hearing”), at the Theodore Levin U.S. Courthouse,

 231 W. Lafayette Blvd., Detroit, MI 48226 or at such other location or via telephonic

 or video conference as determined by the Court to: (1) determine whether the

 proposed Settlement of the Litigation on the terms and conditions provided for in

 the Stipulation is fair, reasonable and adequate to the Class and should be approved

 by the Court; (2) determine whether an Order and Final Judgment as provided in

 ¶1.14 of the Stipulation should be entered dismissing the Litigation with prejudice

 against Defendants; (3) determine whether the proposed Plan of Allocation should

 be approved; (4) determine the amount of attorneys’ fees and expenses that should

 be awarded to Class Counsel; (5) determine any award to the Class Representatives

 pursuant to 15 U.S.C. §78u-4(a)(4); (6) hear any objections by Class Members to:

 (i) the Settlement or Plan of Allocation; (ii) the award of attorneys’ fees and expenses

 to Class Counsel; and (iii) the award to the Class Representatives pursuant to 15

 U.S.C. §78u-4(a)(4); and to (7) consider such other matters the Court deems

 appropriate. The Court may decide to hold the Final Approval Hearing by video or

 telephonically without further notice to the Class, and may approve the proposed

 Settlement with such modifications as the Settling Parties may agree to, if

 appropriate, without further notice to the Class.

       4.     The Court approves the form, substance, and requirements of the Notice

 of Pendency and Proposed Settlement of Class Action (“Notice”) and Proof of Claim

                                          -3-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14820 Filed 05/06/21 Page 5 of 14




 and Release form (“Proof of Claim”), substantially in the forms annexed hereto as

 Exhibits A-1 and A-2, respectively.

       5.     The Court approves the form of the Summary Notice of Proposed

 Settlement of Class Action (“Summary Notice”), substantially in the form annexed

 hereto as Exhibit A-3.

       6.     The firm of Gilardi & Co. LLC (“Claims Administrator”) is hereby

 appointed to supervise and administer the notice procedure as well as the processing

 of claims as more fully set forth below.

       7.     Esperion shall provide to the Claims Administrator, at no cost to the

 Class Representatives or the Class, within ten (10) business days after entry of this

 Order, reasonably available transfer records in electronic searchable form, such as

 Excel, containing the names and addresses of Persons who purchased or otherwise

 acquired Esperion common stock during the Class Period.

       8.     Not later than May 27, 2021, the Claims Administrator shall cause a

 copy of the Notice and Proof of Claim, substantially in the forms annexed hereto, to

 be mailed by First-Class Mail to all Class Members who can be identified with

 reasonable     effort    and     to    be        posted   on    its    website     at

 www.EsperionSecuritiesSettlement.com.

       9.     Not later than ___________, 2021 [a date seven (7) calendar days after

 the Notice Date], the Claims Administrator shall cause the Summary Notice to be

                                            -4-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14821 Filed 05/06/21 Page 6 of 14




 published once in Investor’s Business Daily, and once over a national newswire

 service.

       10.    At least seven (7) calendar days prior to the Final Approval Hearing,

 Class Counsel shall serve on Defendants’ Counsel and file with the Court proof, by

 affidavit or declaration, of such mailing and publishing.

       11.    Nominees who purchased or otherwise acquired Esperion common

 stock between August 18, 2015 and September 28, 2015, inclusive, for the benefit

 of another Person during such time period shall be requested to send the Notice and

 Proof of Claim to such beneficial owners of Esperion common stock within ten (10)

 business days after receipt thereof, or send a list of the names and addresses of such

 beneficial owners to the Claims Administrator within ten (10) business days of

 receipt thereof, in which event the Claims Administrator shall promptly mail the

 Notice and Proof of Claim to such beneficial owners.

       12.    The form and content of the notice program described herein and the

 methods set forth herein for notifying the Class of the Settlement and its terms and

 conditions, the Fee and Expense Application, and the Plan of Allocation meet the

 requirements of Rule 23 of the Federal Rules of Civil Procedure, the Private

 Securities Litigation Reform Act of 1995 and due process, constitute the best notice

 practicable under the circumstances, and shall constitute due and sufficient notice to

 all Persons entitled thereto.

                                         -5-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14822 Filed 05/06/21 Page 7 of 14




       13.      All fees, costs, and expenses incurred in identifying and notifying

 Members of the Class shall be paid from the Settlement Fund and in no event shall

 any of the Released Defendants Parties bear any responsibility for such fees, costs,

 or expenses.

       14.      All Class Members (except Persons who request exclusion pursuant to

 ¶17 below) shall be bound by all determinations and judgments in the Litigation

 concerning the Settlement, including, but not limited to, the releases provided for

 therein, whether favorable or unfavorable to the Class, regardless of whether such

 Persons seek or obtain by any means, including, without limitation, by submitting a

 Proof of Claim or any similar document, any distribution from the Settlement Fund

 or the Net Settlement Fund.

       15.      Class Members who wish to participate in the Settlement shall complete

 and submit a Proof of Claim in accordance with the instructions contained therein.

 Unless the Court orders otherwise, all Proofs of Claim must be postmarked or

 submitted electronically no later than ____________, 2021 [a date one hundred-

 twenty (120) calendar days from the Notice Date]. Any Class Member who does

 not submit a Proof of Claim within the time provided shall be barred from sharing

 in the distribution of the proceeds of the Net Settlement Fund, unless otherwise

 ordered by the Court, but shall nevertheless be bound by any final judgment entered

 by the Court. Notwithstanding the foregoing, Class Counsel shall have the discretion

                                          -6-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14823 Filed 05/06/21 Page 8 of 14




 (but not the obligation) to accept late-submitted claims for processing by the Claims

 Administrator so long as distribution of the Net Settlement Fund is not materially

 delayed thereby. No person shall have any claim against the Class Representatives,

 Lead Plaintiffs’ Counsel or the Claims Administrator by reason of the decision to

 exercise such discretion whether to accept late-submitted claims.

       16.    Any Member of the Class may enter an appearance in the Litigation, at

 his, her, or its own expense, individually or through counsel of his, her, or its own

 choice. If they do not enter an appearance, they will be represented by Class

 Counsel.

       17.    Any Person falling within the definition of the Class may, upon request,

 be excluded or “opt out” from the Class. Any such Person must submit to the Claims

 Administrator a request for exclusion (“Request for Exclusion”), by First-Class

 Mail, received no later than August 2, 2021 [a date twenty-one (21) calendar days

 prior to the Final Approval Hearing]. A Request for Exclusion must be signed and

 state: (a) the name, address, and telephone number of the Person requesting

 exclusion; (b) all of the Person’s purchases or acquisitions of Esperion common

 stock during the Class Period, including the number of shares of Esperion common

 stock purchased or acquired, the dates and the number of those shares sold, and the

 price received for each such sale; and (c) that the Person wishes to be excluded from

 the Class. All Persons who submit valid and timely Requests for Exclusion in the

                                         -7-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14824 Filed 05/06/21 Page 9 of 14




 manner set forth in this paragraph shall have no rights under the Stipulation, shall

 not share in the distribution of the Net Settlement Fund, and shall not be bound by

 the Stipulation or any final judgment. The Request for Exclusion shall not be

 effective unless it provides the required information and is made within the time

 stated above, or the exclusion is otherwise accepted by the Court.

       18.    The Claims Administrator shall cause to be provided simultaneously to

 Class Counsel and Defendants’ Counsel copies of all Requests for Exclusion, and

 any written revocation of Requests for Exclusion, as expeditiously as possible, and

 certainly no later than five (5) calendar days after receiving any Request for

 Exclusion or fifteen (15) calendar days prior to the Final Approval Hearing,

 whichever is earlier.

       19.    Any Member of the Class may appear at the Final Approval Hearing

 and object if he, she, or it has any reason why: (1) the proposed Settlement of the

 Litigation should not be approved as fair, reasonable and adequate; (2) a judgment

 should not be entered thereon; (3)why the Plan of Allocation should not be approved;

 or (4) fees, costs, and expenses should not be awarded to Class Counsel or the Class

 Representatives; provided, however, that no Class Member or any other Person shall

 be heard at the Final Approval Hearing or entitled to contest the approval of the

 terms and conditions of the proposed Settlement, or, if approved, the Judgment to be

 entered thereon approving the same, or the order approving the Plan of Allocation,

                                         -8-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14825 Filed 05/06/21 Page 10 of 14




  or any fees and expenses to be awarded to Class Counsel or the Class

  Representatives, unless the Person objecting has filed said written objections and

  copies of any papers and briefs with the Clerk of the United States District Court for

  the Eastern District of Michigan and mailed copies thereof by First-Class Mail to:

  (1) Robbins Geller Rudman & Dowd LLP, Ellen Gusikoff Stewart, 655 West

  Broadway, Suite 1900, San Diego, CA 92101; (2) Kahn Swick & Foti, LLC, Ramzi

  Abadou, 912 Cole Street, #251, San Francisco, CA 94117; and (3) Goodwin Procter

  LLP, Deborah S. Birnbach, and Katherine G. McKenney, 100 Northern Avenue,

  Boston, MA 02210, no later than August 2, 2021 [a date twenty-one (21) calendar

  days prior to the Final Approval Hearing]. Any Member of the Class who does not

  make his, her, or its objection in the manner provided shall be deemed to have

  waived such objection and shall forever be foreclosed from making any objection to

  the fairness, reasonableness or adequacy of the proposed Settlement as incorporated

  in the Stipulation, to the Plan of Allocation, or to the award of fees, costs and

  expenses to Class Counsel or the Class Representatives, unless otherwise ordered by

  the Court. Attendance at the Final Approval Hearing is not necessary. However,

  Persons wishing to be heard orally in opposition to the approval of the Settlement,

  the Plan of Allocation, and/or the application for an award of fees, costs, and

  expenses are required to indicate in their written objection their intention to appear



                                          -9-
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14826 Filed 05/06/21 Page 11 of 14




  at the hearing. Class Members do not need to appear at the Final Approval Hearing

  or take any other action to indicate their approval.

        20.    The passage of title and ownership of the Settlement Fund to the

  Escrow Agent in accordance with the terms and obligations of the Stipulation is

  approved. No person who is not a Class Member or Lead Plaintiffs’ Counsel shall

  have any right to any portion of, or to any distribution of, the Net Settlement Fund

  unless otherwise ordered by the Court or otherwise provided in the Stipulation. As

  provided in the Stipulation, prior to the Effective Date, Class Counsel may pay the

  Claims Administrator fees and costs associated with giving notice to the Class and

  the review of claims and administration of the Settlement out of the Settlement Fund

  not to exceed $250,000 without further approval from Defendants and without

  further order of the Court. In the event the Court does not approve the Settlement,

  or it otherwise fails to become effective, neither the Class Representatives nor Lead

  Plaintiffs’ Counsel nor the Claims Administrator shall have any obligation to repay

  any amounts actually and properly incurred or disbursed pursuant to ¶¶2.10 or 2.12

  of the Stipulation. All funds held by the Escrow Agent shall be deemed and

  considered to be in custodia legis, and shall remain subject to the jurisdiction of the

  Court, until such time as such funds shall be distributed pursuant to the Stipulation

  and/or further order(s) of the Court.



                                          - 10 -
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14827 Filed 05/06/21 Page 12 of 14




        21.     All papers in support of the Settlement, Plan of Allocation, and any

  application by Class Counsel for attorneys’ fees and expenses and the Class

  Representatives’ awards shall be filed and served no later than July 19, 2021 [a date

  thirty-five (35) calendar days prior to the Final Approval Hearing], and any reply

  papers shall be filed and served no later than August 16, 2021 [a date seven (7)

  calendar days prior to the Final Approval Hearing].

        22.     The Released Defendants Parties shall have no responsibility for the

  Plan of Allocation or any application for attorneys’ fees or expenses submitted by

  Class Counsel or the Class Representatives, and such matters will be considered by

  the Court separately from the fairness, reasonableness, and adequacy of the

  Settlement.

        23.     At or after the Final Approval Hearing, the Court shall determine

  whether the Plan of Allocation proposed by Class Counsel, and any application for

  attorneys’ fees and expenses, should be approved. The Court reserves the right to

  enter the Order and Final Judgment approving the Settlement regardless of whether

  it has approved the Plan or Allocation or awarded attorneys’ fees and/or expenses.

        24.     Neither the Stipulation, nor any of its terms or provisions, nor any of

  the negotiations, discussions, proceedings connected with it, nor any act performed

  or document executed pursuant to or in furtherance of the Stipulation or the

  Settlement may be construed as an admission or concession by the Defendants or

                                          - 11 -
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14828 Filed 05/06/21 Page 13 of 14




  any other Released Defendants Parties of the truth of any of the allegations in the

  Litigation, or of any liability, fault, or wrongdoing of any kind, or offered or received

  in evidence, or otherwise used by any person in the Litigation, or in any other action

  or proceeding, whether civil, criminal, or administrative, in any court, administrative

  agency, or other tribunal, except in connection with any proceeding to enforce the

  terms of the Stipulation.         The Released        Defendant Parties, the Class

  Representatives, Class Members, and each of their counsel may file the Stipulation

  and/or the Judgment in any action that may be brought against them in order to

  support a defense or counterclaim based on principles of res judicata, collateral

  estoppel, release, good faith settlement, judgment bar or reduction or any other

  theory of claim preclusion or issue preclusion or similar defense or counterclaim.

        25.    All proceedings in the Litigation are stayed until further order of this

  Court, except as may be necessary to implement the Settlement or comply with the

  terms of the Stipulation. Pending final determination of whether the Settlement

  should be approved, neither the Class Representatives nor any Class Member, either

  directly, representatively, or in any other capacity shall commence or prosecute

  against any of the Released Defendants Parties any action or proceeding in any court

  or tribunal asserting any of the Released Claims.

        26.    The Court reserves the right to alter the time or the date of the Final

  Approval Hearing without further notice to Class Members, and retains jurisdiction

                                           - 12 -
Case 2:16-cv-10089-AJT-RSW ECF No. 212, PageID.14829 Filed 05/06/21 Page 14 of 14




  to consider all further applications arising out of or connected with the proposed

  Settlement. The Court may approve the Settlement, with such modifications as may

  be agreed to by the Settling Parties, if appropriate, without further notice to the Class.

        27.    If the Settlement fails to become effective as defined in the Stipulation

  or is terminated, then, in any such event, the Stipulation, including any

  amendment(s) thereof, except as expressly provided in the Stipulation, and this

  Order shall be null and void, of no further force or effect, and without prejudice to

  any Settling Party, and may not be introduced as evidence or used in any actions or

  proceedings by any person or entity against the Settling Parties, and they shall be

  deemed to have reverted to their respective litigation positions as of March 12, 2021.

        IT IS SO ORDERED.


   DATED: May 6, 2021                      s/Arthur J. Tarnow
                                           THE HONORABLE ARTHUR J. TARNOW
                                           UNITED STATES DISTRICT JUDGE




                                            - 13 -
